DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11 October 2022 have been fully considered but they are persuasive only in part.
First, the new matter objection to the specification is overcome by applicant’s amendments, and is withdrawn.
Second, the objection to the claims is overcome by applicant’s amendments, and is withdrawn.
Third, regarding e.g., the specification and the rejections under 35 U.S.C. 112, applicant argues first:
“With regards to point 15, it is submitted that to compare a pitch rate to a pitch rate limit, one skilled in the art would need to know the current pitch of the aircraft and the current pitch rate. Adding in the pitch rate command, i.e. how much more pitch is being requested, results in a combination of the values, or “sum,” that can be compared against the pitch rate limit.  Regarding the This comparison is not unclear and compiling the values to compare is not  unclear to one skilled in the art. One skilled in the art can determine at what pitch rate during takeoff a particular aircraft will reach a stall condition. One skilled in the art can also determine how close a particular aircraft is to reaching this stall condition in response to the current pitch of the aircraft, the current pitch rate, and the pitch rate command that is being received from the pilot controller. It is respectfully submitted that this comparison is not unclear to one skilled in the art and that paragraph [0022], read in light of this clear comparison, is also clear and enabling to one skilled in the art.”

In response, the examiner merely notes that applicant does not claim comparing a pitch rate to a pitch rate limit.  In fact, while applicant unclearly discloses a pitch angle (not rate) saturation limit, no limit of a pitch rate as used for a comparison is clearly seen in the totality of the disclosure by the examiner, with the examiner noting that published paragraphs [0007] and [0043] reveal the limiting of a pitch-up pitch rate command (to generate a damped pitch angle response) or a limited pitch up pitch rate command, but these disclosures are fully unclear, and appear to be unrelated to what is being claimed.
Next applicant argues:
“With regards to the time aspect of the pitch rate command and pitch rate, the time value is indicative of the duration of time until the current aircraft pitch angle intersects the pitch angle saturation limit. So during the "adequate margin" as established by the aircraft control system designer may set this time value is adequate to provide the desired level of protection balanced with the desired level of aircraft performance. It is submitted that establishing this time value would not require undue experimentation, but is a design choice. The time value does not limit the practice of the invention.”

Since applicant appears to not claim the “time” aspect, the examiner chooses not to respond to these collateral issues.
Next, applicant argues:
“With regards to point 16, it is submitted that paragraph [0022] provides an pitch angle saturation limit for an exemplary takeoff stall protection (TSP) system. While the formula provided describes one possibility at calculating a pitch saturation limit (θlimit), it is again submitted that one skilled in the art can determine at what pitch rate during takeoff a particular aircraft will reach a stall condition. Likewise, it is submitted that one skilled in the art would recognize that an "adequate margin" is a design criteria that would be clear to one skilled in the art and does not limit the scope of the invention. For example, if the pitch rate saturation limit indicates an aero stall at X degrees per second, the aircraft designer will designate a safety margin before reaching that limit. This safety margin may be dependent on use or condition of the aircraft. For example, a commercial aircraft would have a greater safety margin than a military aircraft.”

This argument is unclear, with the examiner clarifying (for the record) that the formula is not a mere “one possibility” of calculating the pitch angle saturation limit, as if any inherent/pervasive errors in the formula would or might be insignificant – rather, it is the ONLY example suggested by applicant for calculating the pitch angle saturation limit, it is expressly used to “define[]” the (claimed) pitch angle saturation limit in the specification (paragraph [0022]), and it is (even after multiple amendments) fully unclear at that.  Moreover, it appears that the pitch angle saturation limit (θlimit) at paragraph [0022] of the specification MUST have units of degrees, not degrees per second.  It is unclear therefore how the limit would or might indicate “aero stall at X degrees per second”, as now argued by applicant.
Next, applicant argues:
“In addition with regards to point 17, the TSP system is active only under previously described conditions, such as exceeding a predetermined airspeed or aircraft altitude being less than a predetermined altitude. [0024] So when the TSP system is active, the pitch rate command received from the pilot input can be replaced with a pitch angle target limit. [0016] if the sum of current pitch angle, current pitch rate times gain and pitch rate command exceeds the saturation limit value.”
However, the examiner sees no disclosure of replacing a “pitch rate command” from the pilot with a/the “pitch angle target limit”, so this argument is not persuasive, and it is unclear how a rate command (apparently in deg/s) might be replaced with an angle target limit (presumably in deg), e.g., in the context of aircraft control (e.g., replacing a quantity having one unit of measure with a different quantity having a different unit of measure).
Next applicant argues:
“In light of the previous description of TSP system eligibility, i.e. exceeding a predetermined airspeed or aircraft altitude being less than a predetermined altitude, it is submitted that applying a regular or extra pitch damper to the pitch rate command to generate the pitch angle command is clear to one skilled in the art. If the system is TPS eligible and the sum of the pitch rate command, pitch rate and pitch angle exceed the limit, the pitch rate command must be limited, such as by applying a regulator or a pitch damper such that the limit is not exceeded. [0032, 0033]”

However, applicant does not apparently claim the limiting of the pitch rate command, so this argument is not persuasive.
Lastly, applicant argues:
“With respect to points 37-43, the system of claim 1 recites more than a desired result. The system receives a pitch rate command from a pilot input, the system calculate a sum of the pitch rate command, aircraft pitch, and aircraft pitch rate and compares this sum against a limit where aero stall is likely. If the sum exceeds the limit, the pitch rate command is limited such that the sum does not exceed the limit. If the sum is not exceeded, the pitch rate command is not limited. Thus, claim 1 recites an input, two calculations, a comparison and an action in response to the comparison. One skilled in the art could apply this system to any aircraft using the unique characteristics and parameters of the particular aircraft without undue experimentation.”

However, the specification does not describe, in sufficient detail, e.g., the algorithm by which applicant calculated or determined the pitch angle saturation limit in response to the aircraft speed, or by which he compared a sum of a pitch rate, a pitch angle, and the pitch rate command to the pitch angle saturation limit, and generated a pitch angle command in response to the sum exceeding the limit.  Moreover, the claims (and the totality of the disclosure) are indefinite to a large degree, as detailed below.  Accordingly, applicant’s arguments are not persuasive in this respect.
Specification
The disclosure is objected to because of the following informalities in the filed paragraphs:
i. paragraph [0021] is unclear in its entirety (e.g., how can a pitch rate command (presumably in deg/s) be summed with a pitch angle (presumably in deg), etc.?);
ii. paragraph [0022] (published paragraphs [0022] to [0028]) is unclear in its entirety (e.g., what is “adequate margin” and how is θlimit determined, what is α1p0 and how is it determined, what is “free air stall angle of attack with 1 deg of margin to aero stall”, what is Kconst, what is the margin between free-air and in ground effect angle of attack, and how is the constant value Kconst somehow dependent on the “between 2 to 3 degrees” value?);
iii. paragraph [0023] (published paragraph [0029]) is unclear in its entirety (e.g., how can one sum an angle with one or two angle rates, what does it mean that saturation is not active, what does "converted to pitch angle target following system with extra pitch angle and pitch rate feedback" mean, etc.?)  Here the examiner notes the last sentence of paragraph [0023] is fully unclear;
iv. in paragraph [0029] (published paragraph [0035]), "apply a regulator, or extra pitch damper” is unclear;
Appropriate correction is required.
Claim Objections
In the most recent listing of claims filed 11 October 2022, claim 20 which has a status identifier of “Previously Presented” is presented with strike through text (“
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As an initial matter that applies to claims 1, 9, and 18, applicant has not enabled one of ordinary skill in the art to calculate/determine the (full breadth of the) claimed pitch angle saturation limit, that according to the claim might be calculated/determined (in the manner claimed, in response to the aircraft speed) perhaps1 (?) in an infinite number of other ways, and/or to compare/use the limit in the manner claimed, e.g., in a comparison, without undue experimentation.
For example, applicant has not taught particularly how the terms of the (only) equation that “define[s]” the pitch angle saturation limit (paragraph [0022]; published paragraphs [0022] to [0028]) are or would be calculated, arrived at, determined, or obtained by one skilled in the art, and what the terms would be understood to represent in actuality (e.g., how would one skilled in the art determine “τθ” as a design parameter which represents gain on pitch angle, how would one skilled in the art determine what would be “adequate margin” under the condition specified for θlimit, what is a low pass filter applied to γ, what is α1p0 and how is it “defined from free air stall angle of attack with 1 deg margin to aero stall”, and how is Kconst determined so as to be somehow “dependent on . . . [an angle of] between 2 to 3 degrees”, whatever that means, from the teachings of the specification?), and how any/all pitch angle saturation limits (apparently in deg; paragraph [0032]; published paragraph [0038]) that would somehow be “in response to” the aircraft speed would be calculated/determined from the teachings of the specification in order to then be compared with a sum of three quantities (a pitch rate apparently in deg/s, a pitch angle apparently in deg, and a pitch rate command apparently in deg/s) that would apparently have different units and are apparently not amenable to simple summation.
Because the (e.g., independent) claims are so broad as to cover any calculation/determination of a/any/all pitch angle saturation limit(s) in response to the aircraft speed and its comparison with a sum of three quantities (pitch rate, pitch angle, and pitch rate command) that apparently have different units that applicant perhaps has alleged (in the response of 13 December 2021) would apparently or perhaps be scaled2, because the nature of the invention (stall prevention for aircraft) is highly complex, because the state of the prior art in calculating pitch angle saturation limits based on gain on pitch angles, low pass filters applied to γ (and how a “low pass filter” could be applied to a flight path angle that is not apparently disclosed as changing), in determining α1p0, free air stall angles of attack with 1 deg of margin to aero stall, θlimit, and/or a constant Kconst dependent on an angle of between 2 to 3 degrees, etc. and of summing quantities with different units for a comparison with a limit of a single unit is not well developed, because the level of predictability in the art is low with the level of ordinary skill in the art required to have the capability of understanding the scientific and engineering principles applicable to the pertinent art not overcoming or mitigating the unpredictability in the art, because the amount of direction provided by the inventor is minimal and unclear, because of the existence of no working examples, and because all of the experimentation for implementing the full breadth3 of the claimed invention(s) would be left to the public to perform, the examiner believes that undue experimentation on the part of the public would be required to implement the full breadth of the claimed invention(s).
Moreover, regarding claim 15, applicant has not enabled one skilled in the art to obtain a rational sum with a particular value that might be used for control by summing three addends having different units (e.g., deg/s for the pitch rate command as at paragraph [0036] and published paragraph [0042] and apparently for the pitch rate, and deg apparently for the pitch angle), and to compare that summed value (which in part represented pitch rates, e.g., deg/s) with or determine that it somehow exceeds the pitch angle saturation limit (e.g., a single pitch limit for a given airspeed, that is, apparently a single angle, e.g., deg; e.g., paragraph [0032], published paragraph [0038]).
Because the claim is so broad as to cover any summing of the claimed addends with different units (e.g., perhaps using an infinite number of scaling factors and/or unit conversions), because the nature of the invention (stall prevention for aircraft) is highly complex, because the state of the prior art in summing addends with different units for comparisons, etc. with another value is not well developed, because the level of predictability in the art is low with the level of ordinary skill in the art required to have the capability of understanding the scientific and engineering principles applicable to the pertinent art not overcoming or mitigating the unpredictability in the art, because the amount of direction provided by the inventor is minimal or non-existent, because of the existence of no working examples, and because all of the experimentation for implementing the claimed invention(s) would be left to the public to perform, the examiner believes that undue experimentation on the part of the public would be required to implement the claimed invention(s).
Claims 1 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9, and 18, applicant has not (clearly) described, in sufficient detail, by what algorithm4, or by what steps or procedure5, he calculated or determined any or all pitch angle saturation limit(s) commensurate with the full scope6 of the claims (e.g., that are not limited to the equation of specification paragraph [0022]) e.g., in response to aircraft speed, in the manner(s) claimed.
In this respect, the description at paragraph [0022] of the specification is vague and substantially incomprehensible, and does not describe in sufficient detail e.g., how applicant determined or used the design parameter τθ, a low pass filter applied to γ, α1p0, and Kconst, etc. in order to obtain any pitch angle saturation limit.  Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the full scope of the claimed invention, but has only described a desired result.
Regarding claims 1, 9, and 18, applicant has not described by what algorithm, or by what steps or procedure he generated the pitch angle command in response to the recited sum exceeding the limit, and coupled the pitch angle command to the aircraft control surface or controlled the control surface in response to the pitch angle command using a configured controller.  No details of any generation of a pitch angle command based on the recited sum is apparently described.  Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the (full scope of the) claimed invention.
Regarding claim 15, applicant has not described by what algorithm, or by what steps or procedure, he calculated or determined the pitch angle saturation limit, he added two pitch rates (e.g., deg/s) to a pitch angle (e.g., deg) in order to obtain a sum, and then compared that sum of pitch rates and a pitch angle to the pitch angle saturation limit (deg).  Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claims 6, 9, 14, 18, and 19, applicant has not (clearly) described by what algorithm, or by what steps or procedure, he determined the pitch angle saturation limit in response to an aircraft speed, an aircraft attitude, an aircraft flight path angle, an aircraft pitch attitude, a stall angle of attack, etc.   Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claim 7, applicant has not described by what algorithm, or by what steps or procedure, he caused the pitch angle command to be determined in response to aircraft speed and a flight path.   Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claim 8, applicant has not described by what algorithm, or by what steps or procedure, he caused the pitch regulator to be applied to the pitch rate command in response to the aircraft exceeding a predetermined speed and an aircraft flap being in a takeoff condition.   Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claim 13, applicant has not described by what algorithm, or by what steps or procedure, he determined the pitch angle command in response to the flight path angle, etc.   Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claim 20, applicant has not described by what algorithm, or by what steps or procedure, he determined the pitch regulator in response to the aircraft speed, or the algorithm/steps/procedure by which applied the pitch regulator to the pitch rate command in response to the pitch angle saturation limit exceeding the pitch rate command.   Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, in claim 9, line 3, and in claim 18, line 7, “a pitch angle saturation limit” is indefinite from the teachings of the specification (e.g., pitch angle saturation limit defined particularly how, i.e., with reasonable certainty7, saturation of what, etc.?)  In this respect, the equation at filed paragraph [0022] of the specification which is apparently used to “define[]” the limit in the specification, even as amended by applicant e.g., on 7 June 2022 and 11 October 2022, is fully indefinite and unclear.  Moreover, applicant argues in the 11 October 2022 response (at page 9) that “pitch angle saturation limit” apparently indicates a stall at “degrees per second”, and thus possibly has units, not of degrees, but of “degrees per second”, in contrast to the argument in the 13 December 2021 response (at page 11) that apparently (?) implies that the “pitch angle saturation limit” is apparently in degrees, i.e., in order to be rationally compared with the “sum” that is in “degrees”.  This too is unclear.
In claim 1, lines 7ff, in claim 9, lines 3ff, and in claim 18, lines 7ff, it is unclear from the teachings of the specification how (or what it might mean that) the pitch angle saturation limit might be calculated or determined “in response to the aircraft speed . . .”, when even the (amended) equation at paragraph [0022] for determining the pitch angle saturation limit has no clearly described response to aircraft speed, as far as the examiner can tell.8
In claim 1, lines 9ff, and in claim 9, lines 6ff, and in claim 18, lines 9ff, “generat[ing the] pitch angle command in response to [the] sum [] exceeding . . .” is indefinite from the teachings of the specification because the specification apparently (clearly) describes no such generation of the pitch angle command in response to the exceeding, or even what the pitch angle command might comprise of how it might be generated.  For example, published paragraph [0037] indicates, “In an exemplary embodiment, the pitch angle command is generated in response to a pilot generated deflection of the pitch rate controller and wherein the pitch rate controller is an aircraft control column.”  Published paragraph [0043] indicates, “The pitch angle command may further be generated in response to a takeoff condition indicator indicating that the aircraft is in a takeoff configuration.”
In claim 1, lines 10ff, and in claim 9, lines 6ff, and in claim 18, lines 9ff, the “sum of [the pitch rate command, a pitch rate, and a pitch angle]” is fully indefinite from the teachings of the specification (e.g., how can quantities with different units be rationally summed to yield a result that is definite, where the pitch rate and the pitch rate command are apparently in deg/s and the pitch angle is apparently in deg, etc.?)
In claim 1, line 10, in claim 9, line 7, in claim 15, line 3, in claim 16, line 3, in claim 18, line 10, and in claim 20, line 3, “exceed[]” is indefinite from the teachings of the specification because the quantities being compared apparently have differing units (e.g., deg/s and deg), and so it is not certain how it could be said that one quantity exceeds or might exceed another.  In this respect, even if some sort of scaling factor with dimensions of “s” or “1/s” was employed with certain ones of the quantities for making the unit dimensionally consistent (as apparently asserted by applicant in the 13 December 2021 response), then this would apparently render “exceed[]” in the claim context meaningless/indefinite, because the exceeding would be wholly depending on the particular [undisclosed] scaling factor (e.g., and its undisclosed magnitude) that was chosen to be used.
In claim 1, lines 11ff, and in claim 9, lines 8ff, “coupl[e] the pitch angle command to the aircraft control surface” is indefinite from the teachings of the specification (e.g., particularly how is a “command” which appears to be an electrical signal because it is “generat[ed]”, coupled to a control surface which is mechanical?)  In this respect, paragraph [0021] has now been amended to apparently indicate that the pitch angle command is coupled to the processor 220 and/or the control surface controller 230, and not to the control surface itself.
In claim 6, line 2, in claim 19, line 2, “an aircraft flight path angle” is indefinite (e.g., which aircraft flight path angle when9, obtained and/or calculated particularly how, for which path?) 
Throughout the claims, e.g., in claim 8, line 1, in claim 10, lines 1 and 2, in claim 16, line 2, in claim 17, lines 1 and 2, and in claim 20, line 1, all references to “pitch regulator” are indefinite from the teachings of the specification (e.g., what is or is not a “pitch regulator”, how can the pitch regulator be both generated as if it is an electrical signal and also “applied” to a command, when in FIG. 2, the pitch regulator 240 is apparently applied to the processor 220, and not to any command).
In claim 9, lines 3 and 4, “in response to . . . flight path angle” is indefinite (e.g., which flight path angle when, obtained and/or calculated particularly how?) since no “flight path angle” or even a flight path is received, defined, provided for, etc. in/by the claim.
In claim 13, line 2, “a flight path angle” is indefinite (e.g., which flight path angle when, obtained or calculated particularly how, for which path?)
In claim 15, lines 1ff, “the pitch angle command is further generated” is indefinite in the claim context, because it appears to (only) repeat what is already recited in claim 9, and so it is unclear what is intended by “further”.
In claim 15, lines 2ff, “a sum of the pitch rate command, a pitch rate, and a pitch angle” is fully indefinite from the teachings of the specification (e.g., how can quantities with different units be summed, etc.?)
In claim 16, lines 1ff, “applying a pitch regulator to the pitch rate command” is fully indefinite from the teachings of the specification.
In claim 16, lines 2ff, “the pitch angle saturation limit exceeding the pitch rate command, the pitch rate, and the pitch angle” is indefinite from the teachings of the specification  (e.g., does the limit exceed all three of the values individually, a sum of the values, or something else entirely?)
In claim 18, line 8, “compare the pitch rate command to the pitch angle saturation limit” is indefinite from the teachings of the specification, e.g., since the compared quantities apparently have different units.
In claim 20, lines 1 and 2, “a pitch regulator is determined in response to an aircraft speed” is indefinite from the teachings of the specification, since the specification clearly describes no such determination of the pitch regulator in this way.
In claim 20, lines 3 and 4, “[the pitch regulator is] applied to the pitch rate command in response the pitch angle saturation limit exceeding the pitch rate command” is fully indefinite from the teachings of the second (e.g., how can limit in deg exceed a command in deg/s?)
Claim limitation “controller” in claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes this controller as e.g., an “elevator controller, aircraft control surface controller, or the like”. However, no structure/algorithm is provided for this controller to perform the claimed function (of controlling an aircraft control surface to control an aircraft pitch in response to the pitch angle command), making it impossible for the examiner to determine equivalents.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




[This part of the page intentionally left blank.]





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g., with the applicant now indicating (at page 9 of the Remarks filed 11 October 2022) that the equation used to “define[]” the pitch angle saturation limit at specification paragraph [0022] is only “one possibility at calculating a pitch saturation limit (θlimit)”
        2 But then arbitrary/unknown scaling would apparently change the result of the comparison and thus the operation of the system.
        3 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        4 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        5 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        6 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        7 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        8 At paragraph [0022] (published paragraph [0027]) of the specification, it is indicated that something “is a function of aircraft speed, aircraft flap configuration and aircraft wing anti-ice function status”, but it is unclear (e.g., perhaps due to grammatical error) what that something is, what that “function” is, and how that function might make the pitch angle saturation limit be calculated or determined “in response to the aircraft speed”.
        9 Here, the examiner notes that the flight path angle may in fact be low pass filtered in the equation of paragraph [0022], meaning that the flight path angle itself is apparently not a constant value but rather possibly changes with time.